

THE MACERICH COMPANY
[2016] LTIP UNIT AWARD AGREEMENT
(SERVICE-BASED)


[2016] LTIP UNIT AWARD AGREEMENT (Service-Based) made as of the date set forth
on Schedule A hereto between The Macerich Company, a Maryland corporation (the
“Company”), its subsidiary The Macerich Partnership, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).
RECITALS
A.    The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.
B.    Pursuant to its Long-Term Incentive Plan (“LTIP”) the Company can award
units of limited partnership interest of the Partnership designated as “LTIP
Units” in the Partnership Agreement (as defined herein) under The Macerich
Company 2003 Equity Incentive Plan, as amended (the “2003 Plan”), to provide
certain key employees of the Company or its Subsidiaries and affiliates,
including the Grantee, in connection with their employment with the long-term
incentive compensation described in this Award Agreement (this “Agreement” or
“Award Agreement”), and thereby provide additional incentive for them to promote
the progress and success of the business of the Company and its Subsidiaries and
affiliates, including the Partnership, while increasing the total return to the
Company’s stockholders. [2016] LTIP Units (SB) (as defined herein) have been
awarded by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) pursuant to authority delegated to it by
the Board as set forth in the Committee’s charter, including authority to make
grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of the Company’s Common Stock
reserved for issuance under the 2003 Plan, or any successor equity plan (as any
such plan may be amended, modified or supplemented from time to time,
collectively the “Stock Plan”). This Agreement evidences an award to the Grantee
under the LTIP (this “Award”), which is subject to the terms and conditions set
forth herein.
C.    The Grantee was selected by the Committee to receive this Award as one of
a select group of highly compensated or management employees who, through the
effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of [2016] LTIP Units
(SB) (as defined herein) set forth in Schedule A.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Administration. The LTIP and all awards thereunder, including this Award,
shall be administered by the Committee, which in the administration of the LTIP
shall have all the powers and authority it has in the administration of the
Stock Plan, as set forth in the Stock Plan.


        

--------------------------------------------------------------------------------




The Committee may from time to time adopt any rules or procedures it deems
necessary or desirable for the proper and efficient administration of the LTIP,
consistent with the terms hereof and of the Stock Plan. The Committee’s
determinations and interpretations with respect to the LTIP and this Agreement
shall be final and binding on all parties.
2.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Stock Plan. In addition, as used herein:
“Award [2016] LTIP Units (SB)” has the meaning set forth in Section 3(a).
“Cause” for termination of the Grantee’s employment means that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Grantee has:
(a)    failed to perform in a material respect without proper cause his
obligations under the Grantee’s Service Agreement (if one exists);
(b)    been convicted of or pled guilty or nolo contendere to a felony; or
(c)    committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company. The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail. For purposes of the definition of Cause, “Applicable Board” means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.
“Change of Control” means any of the following:
(a)    The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the


2
        

--------------------------------------------------------------------------------




Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliate of the Company or
successor or (iv) any acquisition by any entity pursuant to a transaction that
complies with (c)(i), (c)(ii) and (c)(iii) below;
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (iii) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or


3
        

--------------------------------------------------------------------------------




(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.
“Competitive Activities” means that the Grantee, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engages, participates, assists or invests in any Competing Business
(as hereinafter defined). The term “Competing Business” shall mean a
publicly-traded real estate investment trust that is identified by the National
Association of Real Estate Investment Trusts as a “mall REIT” (other than the
surviving or resulting entity upon a Change of Control or any of its
affiliates). Notwithstanding the foregoing, the Grantee may own equity
securities of an entity which constitutes or is affiliated with a Competing
Business, so long at their value does not exceed two percent (2%) of the
aggregate equity market capitalization of the Competing Business.
“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
“Disability” means (1) a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, or (2) the absence of the Grantee from his duties
with the Company on a full-time basis for a period of nine months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Grantee or his legal representative (such agreements as to acceptability
not to be unreasonably withheld). “Incapacity” as used herein shall be limited
only to a condition that substantially prevents the Grantee from performing his
or her duties.
“Effective Date” means January 1, [2016].
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Good Reason” means an action taken by the Company, without the Grantee’s
written consent thereto, resulting in a material negative change in the
employment relationship. For these purposes, a “material negative change in the
employment relationship” shall include, without limitation, any one or more of
the following reasons, to the extent not remedied by the Company within 30 days
after receipt by the Company of written notice from the Grantee


4
        

--------------------------------------------------------------------------------




provided to the Company within 90 days (the “Cure Period”) of the Grantee’s
knowledge of the occurrence of an event or circumstance set forth in clauses (a)
through (e) below specifying in reasonable detail such occurrence:
(a)    the assignment to the Grantee of any duties materially inconsistent in
any respect with the Grantee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
material diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity);
(b)    a change in the Grantee’s principal office location to a location further
away from the Grantee’s home which is more than 30 miles from the Grantee’s
current principal office;
(c)    the taking of any action by the Company to eliminate benefit plans in
which the Grantee participated in or was eligible to participate in immediately
prior to a Change of Control without providing substitutes therefor, to
materially reduce benefits thereunder or to substantially diminish the aggregate
value of the incentive awards or other fringe benefits; provided that if neither
a surviving entity nor its parent following a Change of Control is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed good reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting similarly
situated persons of executive rank in the Company or a combined organization
shall not constitute Good Reason;
(d)    any one or more reductions in the Grantee’s Base Salary that,
individually or in the aggregate, exceed 10% of the Grantee’s Base Salary; or
(e)    any material breach by the Company of the Grantee’s Service Agreement (if
one exists).
In the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two years following the occurrence of such condition in order for such
termination as a result of such condition to constitute a termination for Good
Reason. If the Grantee suffers a Disability or dies following the occurrence of
any of the events described in clauses (a) through (e) above and the Grantee has
given the Company the requisite written notice but the Company has failed to
remedy the situation prior to such physical or mental incapacity or death, the
Grantee’s physical or mental incapacity or death shall not affect the ability of
the Grantee or his heirs or beneficiaries, as applicable, to treat the Grantee’s
termination of employment as a termination for Good Reason. For purposes of the
definition of Good Reason, the term “Base Salary” means the annual base rate of
compensation payable to Grantee by the Company as of the Grantee’s date of
termination, before deductions or voluntary deferrals authorized by the Grantee
or required by law to be withheld from the Grantee by the Company. Salary
excludes all other extra pay such as


5
        

--------------------------------------------------------------------------------




overtime, pensions, severance payments, bonuses, stock incentives, living or
other allowances, and other perquisites.
“[2016] LTIP Units (SB)” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement,” then
“Retirement” shall mean the Grantee’s termination of employment with the Company
and its Subsidiaries after attainment of age 55 and completion of five (5) years
of employment with the Company and/or a Subsidiary, provided that following
Retirement the Grantee does not engage in Competitive Activities during the
balance of the Performance Period; provided, however, that if the Grantee would
be eligible for Retirement pursuant to clause (B) as of the date of this
Agreement, the Grantee will not be entitled to the benefits provided in this
Agreement in the event of Retirement until the first anniversary of the date of
this Agreement.
“Qualified Termination” means a termination of the Grantee’s employment (A) by
the Company for no reason, or for any reason other than for Cause, death or
Disability, (B) by the Grantee for Good Reason or (C) upon the Grantee’s
Retirement.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.
“Vesting Date” means each of the vesting dates set forth in Section 4.
“Vesting Schedule” means the vesting schedule set forth in Section 4.


6
        

--------------------------------------------------------------------------------




3.    Award of [2016] LTIP Units (SB).On the terms and conditions set forth in
this Agreement, as well as the terms and conditions of the Stock Plan, the
Grantee is hereby granted this Award consisting of the number of [2016] LTIP
Units (SB) set forth on Schedule A hereto, which is incorporated herein by
reference (the “Award [2016] LTIP Units (SB)”).
(a)Award [2016] LTIP Units (SB) shall constitute and be treated as the property
of the Grantee as of the applicable grant date, subject to the terms of this
Agreement and the Partnership Agreement. Every grant of Award [2016] LTIP Units
(SB) to the Grantee pursuant to this Award shall be set forth in minutes of the
meetings of the Committee. Award [2016] LTIP Units (SB) will be: (A) subject to
vesting and/or forfeiture to the extent provided in Section 4; and (B) subject
to restrictions on transfer as provided in Section 8 hereof.
4.    Vesting of Award [2016] LTIP Units (SB).
(a)    Except as otherwise provided in Section 5 hereof and/or the Stock Plan,
the Award [2016] LTIP Units (SB) shall become vested in the amounts provided in
Schedule A hereto, provided that the Continuous Service of the Grantee continues
through and on the relevant Vesting Date.
(b)    The Grantee agrees to provide Continuous Service to the Company in
consideration for the conditional rights to the unvested Award [2016] LTIP Units
(SB). Except as otherwise provided in Section 5 or pursuant to the Stock Plan,
the Vesting Schedule provided in Schedule A hereto requires Continuous Service
through each applicable Vesting Date as a condition to the vesting of the
applicable installment and rights and benefits under this Agreement. Partial
service, even if substantial, during any vesting period will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 5 below or under the Stock Plan.
5.    Change of Control or Termination of Grantee’s Service Relationship.
(a)    If the Grantee is a party to a Service Agreement, the provisions of this
Section 5 shall govern the vesting of the Grantee’s Award [2016] LTIP Units (SB)
exclusively in the event of a Change of Control or termination of the Grantee’s
service relationship with the Company or any Subsidiary or affiliate, unless the
Service Agreement contains provisions that expressly refer to this Section 5 and
provides that those provisions of the Service Agreement shall instead govern the
vesting of the Grantee’s Award [2016] LTIP Units (SB). The foregoing sentence
will be deemed an amendment to any applicable Service Agreement to the extent
required to apply its terms consistently with this Section 5. In the event an
entity ceases to be a Subsidiary or affiliate of the Company, such action shall
be deemed to be a termination of employment of all employees of that entity for
purposes of this Agreement, provided that the Committee, in its sole and
absolute discretion, may make provision in such circumstances for accelerated
vesting of some or all of the Grantee’s remaining unvested Award [2016] LTIP
Units (SB) that have not previously been forfeited effective immediately prior
to such event.


7
        

--------------------------------------------------------------------------------




(b)    In the event of a Change of Control or a termination of Grantee’s
employment as a result of the Grantee’s death or Disability, the unvested Award
[2016] LTIP Units subject to this Agreement that have not been previously
forfeited shall automatically and immediately vest as of the date of the Change
of Control, Grantee’s death or Disability (or effective immediately prior to
such event to the extent necessary in order to enable the realization of the
benefits of such acceleration), subject to the provisions of Sections 6.4 and
6.5 of the Stock Plan.
(c)    In the event of a Qualified Termination, then any portion of his Award
[2016] LTIP Units (SB) that has not then vested shall continue to vest in
accordance with the Vesting Schedule, subject to the provisions of Sections 6.4
and 6.5 of the Stock Plan.
(d)    Notwithstanding the foregoing, in the event vesting pursuant to this
Section 5 is determined to constitute “nonqualified deferred compensation”
subject to Section 409A of the Code, then, to the extent the Grantee is a
“specified employee” under Section 409A of the Code subject to the six-month
delay thereunder, any such vesting or related payments to be made during the
six-month period commencing on the Grantee's “separation from service” (as
defined in Section 409A of the Code) shall be delayed until the expiration of
such six-month period.
(e)    In the event of a termination of employment or other cessation of the
Grantee’s Continuous Service other than a Qualified Termination, Grantee’s death
or Disability, effective as of the date of such termination or cessation, all
Award [2016] LTIP Units (SB) except for those that had previously become vested
pursuant to Section 4 hereof and Schedule A hereto shall automatically and
immediately be forfeited by the Grantee. Any forfeited Award [2016] LTIP Units
(SB) shall, without payment of any consideration by the Partnership,
automatically and without notice be and become null and void, and neither the
Grantee nor any of his successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such forfeited Award
[2016] LTIP Units (SB).
6.    Payments by Award Recipients. No amount shall be payable to the Company or
the Partnership by the Grantee at any time in respect of this Award.
7.    Distributions. Distributions on Award [2016] LTIP Units (SB) will be paid
in accordance with the Partnership Agreement as modified hereby as follows:The
LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) with respect to the Award [2016] LTIP Units (SB) shall be the
Effective Date and the Award [2016] LTIP Units (SB) shall be entitled to the
full distribution payable on Units outstanding as of the record date for the
quarterly distribution in which the Effective Date falls even though the Award
[2016] LTIP Units (SB) will not have been outstanding for the whole quarterly
period. All distributions paid with respect to Award [2016] LTIP Units (SB)
shall be fully vested and non-forfeitable when paid whether the underlying Award
[2016] LTIP Units (SB) are vested or unvested.
(a)    To the extent that the Partnership makes distributions to holders of
Units partially in cash and partially in additional Units or other securities,
unless the Committee in its sole discretion determines to allow the Grantee to
make a different election, the Grantee shall be


8
        

--------------------------------------------------------------------------------




deemed to have elected with respect to all Award [2016] LTIP Units (SB) eligible
to receive such distribution to receive 10% of such distribution in cash and 90%
in Units.
8.    Restrictions on Transfer. None of the Award [2016] LTIP Units (SB) shall
be sold, assigned, transferred, pledged or otherwise disposed of or encumbered
(whether voluntarily or involuntarily or by judgment, levy, attachment,
garnishment or other legal or equitable proceeding) (each such action a
“Transfer”), or redeemed in accordance with the Partnership Agreement (a) prior
to vesting, and (b) unless such Transfer is in compliance with all applicable
securities laws (including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”)), and the applicable terms and conditions of the
Partnership Agreement; and provided, further, that the Transferee agrees in
writing with the Company and the Partnership not to make any further Transfer of
such vested Award [2016] LTIP Units (SB) or Award [2016] LTIP Units (SB) that
have been converted into Units (“Converted LTIP Units”) other than as permitted
by this Section 8. In connection with any Transfer of Award [2016] LTIP Units
(SB) or Converted LTIP Units, the Partnership may require the Grantee to provide
an opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act). Any attempted Transfer of Award [2016] LTIP
Units (SB) not in accordance with the terms and conditions of this Section 8
shall be null and void, and the Partnership shall not reflect on its records any
change in record ownership of any Award [2016] LTIP Units (SB) as a result of
any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any Award [2016] LTIP
Units (SB). The restrictions on Transfer in this Section 8 shall not be
interpreted to prohibit the Grantee from designating one or more beneficiaries
to receive the Grantee’s LTIP Units or Converted LTIP Units that are payable in
the event of the Grantee’s death. Any such beneficiary designation shall be on a
form provided or approved by the Company.
9.    Changes in Capital Structure. Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company, spin-off of a Subsidiary, business unit or significant portion of
assets or other fundamental transaction similar thereto, (b) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company shall occur, (c) any extraordinary dividend
or other distribution to holders of shares of Common Stock or Units other than
regular cash dividends shall be made, or (d) any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable adjustment in the terms of this Award, the LTIP or the
Award [2016] LTIP Units (SB), then the Committee shall take such action as it
deems necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award, the LTIP
and the terms of the Award [2016] LTIP Units (SB) prior to such event,
including, without limitation: (i) adjustments in the Award [2016] LTIP Units
(SB) or other pertinent terms of this Award; and (ii) substitution of other
awards under the Stock Plan or otherwise. The Grantee shall have the right to
vote the Award [2016] LTIP Units (SB) if and


9
        

--------------------------------------------------------------------------------




when voting is allowed under the Partnership Agreement, regardless of whether
vesting has occurred.
10.    Miscellaneous.
(a)    Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership; provided that any such
amendment or modification materially and adversely affecting the rights of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him; and provided, further, that the Grantee acknowledges that the Stock Plan
may be amended or discontinued in accordance with Section 6.6 thereof and that
this Agreement may be amended or canceled by the Committee, on behalf of the
Company and the Partnership, for the purpose of satisfying changes in law or for
any other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.
(b)    Incorporation of Stock Plan; Committee Determinations. The provisions of
the Stock Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Stock Plan, this
Agreement shall be controlling and determinative. The Committee will make the
determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c)    Status as a Partner. As of the grant date set forth on Schedule A, the
Grantee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of Award [2016] LTIP Units (SB) issued to the Grantee as
of such date pursuant to Section 3(a) hereof by: (A) signing and delivering to
the Partnership a copy of this Agreement; and (B) signing, as a Limited Partner,
and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit A).
(d)    Status of Award [2016] LTIP Units (SB) under the Stock Plan. Insofar as
the LTIP has been established as an incentive program of the Company and the
Partnership, the Award [2016] LTIP Units (SB) are both issued as equity
securities of the Partnership and granted as awards under the Stock Plan. The
Company will have the right at its option, as set forth in the Partnership
Agreement, to issue shares of Common Stock in exchange for Units into which
Award [2016] LTIP Units (SB) may have been converted pursuant to the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such shares of Common Stock, if issued, will be issued under the
Stock Plan. The Grantee must be eligible to receive the Award [2016] LTIP Units
(SB) in compliance with applicable federal and state securities laws


10
        

--------------------------------------------------------------------------------




and to that effect is required to complete, execute and deliver certain
covenants, representations and warranties (attached as Exhibit B). The Grantee
acknowledges that the Grantee will have no right to approve or disapprove such
determination by the Committee.
(e)    Legend. The records of the Partnership evidencing the Award [2016] LTIP
Units (SB) shall bear an appropriate legend, as determined by the Partnership in
its sole discretion, to the effect that such Award [2016] LTIP Units (SB) are
subject to restrictions as set forth herein, in the Stock Plan and in the
Partnership Agreement.
(f)    Compliance With Securities Laws. The Partnership and the Grantee will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
Award [2016] LTIP Units (SB) will become vested or be issued at a time that such
vesting or issuance would result in a violation of any such laws.
(g)    Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any Award [2016] LTIP
Units (SB) or any other securities issued pursuant to this Agreement or upon
conversion or exchange of Award [2016] LTIP Units (SB). The Grantee agrees that
any resale of the shares of Common Stock received upon the exchange of Units
into which Award [2016] LTIP Units (SB) may be converted shall not occur during
the “blackout periods” forbidding sales of Company securities, as set forth in
the then applicable Company employee manual or insider trading policy. In
addition, any resale shall be made in compliance with the registration
requirements of the Securities Act or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).
(h)    Section 83(b) Election. In connection with the issuance of Award [2016]
LTIP Units (SB) under this Award pursuant to Section 3 hereof the Grantee may
(but is not required to) make an election to include in gross income in the year
of transfer the applicable Award [2016] LTIP Units (SB) pursuant to
Section 83(b) of the Code substantially in the form attached hereto as Exhibit C
and, if such an election is made, the Grantee shall provide to the Company a
copy thereof and supply to the Company such other information as the Company is
required to maintain or file in accordance with the regulations promulgated
thereunder.
(i)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.


11
        

--------------------------------------------------------------------------------




(j)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(k)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.
(l)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.
(m)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(n)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(o)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(p)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(q)    409A. This Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, in consultation with the Grantee and with the reasonable cooperation of
the Grantee and the Company, in the least restrictive manner necessary to
(i) exclude the Award [2016] LTIP Units (SB) from the definition of “deferred
compensation”


12
        

--------------------------------------------------------------------------------




within the meaning of such Section 409A or (ii) comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
in each case without diminution in the value of the benefits granted hereby to
the Grantee.
(r)    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
[signature page follows]


13
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 1st day of January, [2016].
THE MACERICH COMPANY






By:        
    




THE MACERICH PARTNERSHIP, L.P.


By:
The Macerich Company,
its general partner





By:        






GRANTEE






    







EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of March
16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:
1.    The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units. Without limitation of the foregoing, the
Limited Partner is deemed to have made all of the acknowledgements, waivers and
agreements set forth in Sections 10.6 and 13.11 of the Partnership Agreement.
2.    The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner shares of common stock of the General Partner (“Common Shares”)
upon redemption of any Partnership Units, the Common Shares will be acquired for
the Limited Partner’s own account as principal, for investment and not with a
view to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
3.    The Limited Partner hereby affirms that it has appointed the General
Partner, any liquidator and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead, in accordance with Section 6.10 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.
4.    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (a) any amendment to the provisions of
Section 9.1 or the Redemption Rights Exhibit of the Partnership Agreement
intended to increase the waiting period between the delivery of a notice of
redemption and the redemption date to up to sixty (60) days or (b) any other
amendment to the Partnership Agreement intended to make the redemption and
transfer provisions, with respect to certain redemptions and transfers, more
similar to the provisions described in Treasury Regulations Section 1.7704 1(f).
5.    The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 4(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.    The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (i) through a national, non-U.S., regional, local or other
securities exchange or (ii) an over-the-counter market (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise) or (iii) to or
through (a) a person, such as a broker or dealer, that makes a market in, or
regularly quotes prices for, interests in the Partnership or (b) a person that
regularly makes available to the public (including customers or subscribers) bid
or offer quotes with respect to any interests in the Partnership and stands
ready to effect transactions at the quoted prices for itself or on behalf of
others.
7.    The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 5 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 5 hereof.
8.    This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
Signature Line for Limited Partner:






    
Name


Date:                             


Address of Limited Partner:


    


    



EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q, if any, for the most recently ended quarter
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the end of the fiscal year most recently ended for which a Form 10-K has been
filed by the Company;
(vi)    The Partnership Agreement;
(vii)    The Stock Plan; and
(viii)    The Company’s Articles of Amendment and Restatement, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Award [2016] LTIP Units (SB) shall not constitute an offer of Award [2016]
LTIP Units (SB) until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of Award [2016] LTIP Units (SB), the potential
conversion of Award [2016] LTIP Units (SB) into units of limited partnership of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for shares the Company’s common stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
(ii)    The Grantee, after due inquiry, hereby certifies that for purposes of
Rule 506(d) and Rule 506(e) of the Securities Act, he is not subject to any
felony or misdemeanor conviction related to any securities matter; any federal
or state order, judgment, decree or injunction related to any securities,
insurance, banking or U.S. Postal Service matter; any SEC disciplinary or cease
and desist order; or any suspension, expulsion or bar related to a registered
national securities exchange, national or affiliated securities association or
member thereof, whether it occurred or was issued before, on or after September
23, 2013, and agrees that he will notify the Company immediately upon becoming
aware that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii)    The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of Award [2016]
LTIP Units (SB) may become subject, to his particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept the award of Award [2016]
LTIP Units (SB); and (D) an investment in the Partnership and/or the Company
involves substantial risks. The Grantee has been given the opportunity to make a
thorough investigation of matters relevant to the Award [2016] LTIP Units (SB)
and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities
(including, but not limited to, the Background Documents). The Grantee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Grantee to verify
the accuracy of information conveyed to the Grantee. The Grantee confirms that
all documents, records, and books pertaining to his receipt of Award [2016] LTIP
Units (SB) which were requested by the Grantee have been made available or
delivered to the Grantee. The Grantee has had an opportunity to ask questions of
and receive answers from the Partnership and the Company, or from a person or
persons acting on their behalf, concerning the terms and conditions of the Award
[2016] LTIP Units (SB). The Grantee has relied upon, and is making its decision
solely upon, the Background Documents and other written information provided to
the Grantee by the Partnership or the Company.
(iv)    The Award [2016] LTIP Units (SB) to be issued, the Common Units issuable
upon conversion of the Award [2016] LTIP Units (SB) and any REIT Shares issued
in connection with the redemption of any such Common Units will be acquired for
the account of the Grantee for investment only and not with a current view to,
or with any intention of, a distribution or resale thereof, in whole or in part,
or the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the Award [2016] LTIP Units (SB), the
Stock Plan, the agreement of limited partnership of the Partnership, the
articles of organization of the Company, as amended, and the Award Agreement) at
all times to sell or otherwise dispose of all or any part of his Award [2016]
LTIP Units (SB), Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.
(v)    The Grantee acknowledges that (A) neither the Award [2016] LTIP Units
(SB) to be issued, nor the Common Units issuable upon conversion of the Award
[2016] LTIP Units (SB), have been registered under the Securities Act or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such Award [2016] LTIP Units (SB) or Common Units are represented by
certificates, such certificates will bear a legend to such effect, (B) the
reliance by the Partnership and the Company on such exemptions is predicated in
part on the accuracy and completeness of the representations and warranties of
the Grantee contained herein, (C) such Award [2016] LTIP Units (SB) or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such Award [2016] LTIP Units
(SB) and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such Award [2016] LTIP Units (SB) or the
Common Units issuable upon conversion of the Award [2016] LTIP Units (SB) under
the Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except, that, upon the redemption of the Common Units for REIT Shares, the
Company may issue such REIT Shares under the Stock Plan and pursuant to a
Registration Statement on Form S‑8 under the Securities Act, to the extent that
(I) the Grantee is eligible to receive such REIT Shares under the Stock Plan at
the time of such issuance, (II) the Company has filed a Form S‑8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such REIT Shares and (III) such Form S‑8 is effective at the time of the
issuance of such REIT Shares. The Grantee hereby acknowledges that because of
the restrictions on transfer or assignment of such Award [2016] LTIP Units (SB)
acquired hereby and the Common Units issuable upon conversion of the Award
[2016] LTIP Units (SB) which are set forth in the Partnership Agreement or this
Agreement, the Grantee may have to bear the economic risk of his ownership of
the Award [2016] LTIP Units (SB) acquired hereby and the Common Units issuable
upon conversion of the Award [2016] LTIP Units (SB) for an indefinite period of
time.
(vi)    The Grantee has determined that the Award [2016] LTIP Units (SB) are a
suitable investment for the Grantee.
(vii)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, stockholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the Award [2016] LTIP Units (SB) except
the information specified in paragraph (b) above.
(c)    So long as the Grantee holds any Award [2016] LTIP Units (SB), the
Grantee shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of Award [2016] LTIP Units (SB)
as the Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.
(d)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the Award [2016] LTIP Units (SB) awarded hereunder, and has
delivered with this Agreement a completed, executed copy of the election form
attached hereto as Exhibit C. The Grantee agrees to file the election (or to
permit the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the award of the Award [2016] LTIP Units (SB) hereunder
with the IRS Service Center at which such Grantee files his personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which Award [2016] LTIP Units (SB) are
issued or awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.



EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:        _____________________ (the “Taxpayer”)
Address:         
        
Social Security No./Taxpayer Identification No.: _____________
Taxable Year: Calendar Year [2016]
2.
Description of property with respect to which the election is being made:

The election is being made with respect to __________ [2016] LTIP Units (SB) in
The Macerich Partnership, L.P. (the “Partnership”).
3.
The date on which the [2016] LTIP Units (SB) were transferred to the undersigned
is ___________, [2016].

4.
Nature of restrictions to which the [2016] LTIP Units (SB) are subject:

(a)
Until the [2016] LTIP Units (SB) vest, the Taxpayer may not transfer in any
manner any portion of the [2016] LTIP Units (SB) without the consent of the
Partnership.

(b)
The Taxpayer’s [2016] LTIP Units (SB) vest in accordance with the vesting
provisions described in the Schedule attached hereto. Unvested [2016] LTIP Units
(SB) are forfeited in accordance with the vesting provisions described in the
Schedule attached hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the [2016] LTIP Units (SB) with respect to
which this election is being made was $0 per [2016] LTIP Unit (SB).

6.
The amount paid by the Taxpayer for the [2016] LTIP Units (SB) was $0 per [2016]
LTIP Unit (SB).

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.


Dated: _____________________
                                            
































    
    

SCHEDULE TO 83(b) ELECTION
Vesting Provisions of [2016] LTIP Units (SB)
LTIP Units are subject to service-based vesting with 33 1/3% of such units
vesting on [December 30, 2016], [December 29, 2017] and [December 31, 2018]. The
above vesting is conditioned upon the Taxpayer remaining an employee of The
Macerich Company (the “Company”) through the applicable vesting dates, and
subject to acceleration or continued vesting in the event of a change of control
of the Company or termination of the Taxpayer’s service relationship with the
Company under specified circumstances. Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the passage of time and
continued employment with the Company or its subsidiaries.





































SCHEDULE A TO [2016] LTIP UNIT AWARD AGREEMENT
(SERVICE-BASED)


Date of Award Agreement:
January 1, [2016]
Name of Grantee:
 
Number of [2016] LTIP Units (SB) Subject to Grant:
 
Grant Date:
January 1, [2016]



Vesting Schedule:


Vesting Date


Number of Award LTIP Units Becoming Vested


Cumulative 
Percentage Vested
[December 30, 2016]
________ (33 1/3%)
33 1/3%


[December 29, 2017]
________ (33 1/3%) (25%)
66 2/3%


[December 31, 2018]
________ (33 1/3%) (25%)
100
%





Initials of Company representative: _________
Initials of Grantee: _________






14
        